 


114 HRES 39 EH: Electing Members to certain standing committees of the House of Representatives.
U.S. House of Representatives
2015-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 
1st Session 
H. RES. 39 
In the House of Representatives, U. S.,

January 21, 2015
 
RESOLUTION 
Electing Members to certain standing committees of the House of Representatives. 
 
 
That the following named Members be, and are hereby, elected to the following standing committees of the House of Representatives: Committee on Appropriations:Mr. Nunnelee to rank immediately after Mr. Womack.

Committee on the Budget:Mr. Garrett; Mr. Diaz-Balart; Mr. Cole; Mr. McClintock; Mrs. Black; Mr. Rokita; Mr. Woodall; Mrs. Blackburn; Mrs. Hartzler; Mr. Rice of South Carolina; Mr. Stutzman; Mr. Sanford; Mr. Schock; Mr. Womack; Mr. Brat; Mr. Blum; Mr. Mooney of West Virginia; Mr. Grothman; Mr. Palmer; Mr. Moolenaar; and Mr. Westerman.   Karen L. Haas,Clerk. 